DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on July 1, 2022 has been entered. Claims 1-10 remain pending in the application.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, claims 1-8 are all within at least one of the four statutory categories.
Regarding Step 2, the independent claims recite:
extract an ejection wave occurring in reply to a heartbeat and a reflected wave occurring in reply to passage of blood outflowing from a heart through a bifurcation of blood vessels, from pulse wave information representing a pulse wave of an identification target; 
generate time-difference information representing a time difference between the extracted ejection wave and the extracted reflected wave according to a length
 from the heart to the bifurcation of the blood vessels; 
select list information satisfying a predetermined determination criterion of the time-difference information, the list information uniquely associating identification information representing a living body with the time- difference information; and 
identify the living body within the selected listed information as the identification target.
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
The claimed steps of extracting, generating, selecting, and identifying can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
With respect to the pending claims, for example, a researcher or medical professional can perform the claimed steps of extracting, generating, selecting, and identifying on a generic computer as stated in the claims. Thus, the claims can be readily interpreted as being a mere application of a mental process on a computer.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 2-7 recite steps (e.g. extracting, calculating, identifying) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-8 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for extracting, generating, selecting, and identifying merely invoke a computer as a tool.
The data-gathering step (extracting) and the data-output step (generating, selecting, and identifying) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for extracting, generating, selecting, and identifying. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to identify a living body. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for extracting, generating, selecting, and identifying. The claims do not apply the obtained pulse wave information to a particular machine. Rather, the data is merely output in an post-solution step.
The additional elements are identified as follows: one memory storing instructions and one processor connected to the at least one memory.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by:
Applicant’s specifications (Fig. 16) which is a block diagram schematically illustrating a hardware configuration example of a calculation processing device being capable of achieving the identification device according to each example embodiment of the present invention. These are generic computer components that are configured to perform the generic computer functions (e.g. extracting, calculating, identifying) that are well-understood, routine, and conventional activities previously known to the pertinent industry. 
Applicant’s Background Information in the Specification which disclose 5 Japanese Unexamined Patent Applications. These applications show that the generic computer functions (e.g. extracting, calculating, identifying) are well-understood, routine, and conventional activities previously known to the pertinent industry.

Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US20120253154; cited by applicant) in view of Kobayashi (US20110224558; cited in previous office action) in further view of Takashi (JP2016005596; machine translation provided herewith will be referred to below; cited in previous office action).
Regarding claim 1, Phillips discloses an identification device (Paragraph [0007], “This invention provides a biometric identification system and method in which identity confirmation is based on the pulse wave of the subject”) comprising: 
at least one processor (Processor #10) connected to the at least one memory and configured to execute the instructions to: 
from pulse wave information representing a pulse wave of an identification target (Paragraph [0007], “This invention provides a biometric identification system and method in which identity confirmation is based on the pulse wave of the subject”); 
select list information satisfying a predetermined determination criterion of the time-difference information, the list information uniquely associating identification information representing a living body with the time-difference information (Paragraph [0034], “Subject characterization can be approached in any of several ways: (1) A classification according to qualitative features of the pulse wave, such as the relative timing of the systolic peak and the inflection point; (2) A local scalar parameter, such as the arterial elasticity or Womersley number; (3) A non-local scalar parameter, such as the time delay between forward and reflected pressure waves, which is equal to the distance to the reflecting structure divided by the pulse wave velocity”).
identify the living body within the selected listed information as the identification target (Paragraph [0022], “The processor #10 analyzes the pulse wave data in conjunction with the subject characterization data #18 to determine whether the test subject is the same as the known subject”).
Although the processor disclosed in Phillips would need a memory to analyze the data, Phillips doesn’t explicitly disclose at least one memory storing instructions.
	Phillips also does not disclose generate time-difference information representing a time difference between the extracted ejection wave and the extracted reflected wave according to a length from the heart to the bifurcation of the blood vessels.
However, Kobayashi discloses at least one memory storing instructions (Paragraph [0033], “CPU #40 reads out and executes the program stored in the memory #41”); generate time-difference information representing a time difference between the extracted ejection wave and the extracted reflected wave according to a length from the heart to the bifurcation of the blood vessels (Paragraph [0035], “The PWV calculation unit 401 calculates the appearance time difference of the ejection wave and the reflection wave in the pulse wave from the change in inner pressure of the air bladder 13B in a state the blood is stopped at the peripheral side by the air bladder 13A. The PWV calculation unit 401 calculates the propagation velocity of the pulse wave at the upper arm (upper arm PWV) by dividing the length of the artery from the heart to the upper arm stored in advance by the time difference”).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips to incorporate the teachings of Kobayashi by adding generate time-difference information representing a time difference between the extracted ejection wave and the extracted reflected wave according to a length from the heart to the bifurcation of the blood vessels. The advantage of generating time-difference information is more data to use to compare profiles and more accurately identify the test subject.
The combination of Phillips and Kobayashi does not explicitly disclose extract an ejection wave occurring in reply to a heartbeat and a reflected wave occurring in reply to passage of blood outflowing from a heart through a bifurcation of blood vessels
However, Takashi discloses extract an ejection wave occurring in reply to a heartbeat and a reflected wave occurring in reply to passage of blood outflowing from a heart through a bifurcation of blood vessels (Page 12, Paragraph 4, “Specifically, for example, information on the arteriosclerosis of the central blood vessel can be obtained by analyzing the pulse wave waveform of the ejection wave from the heart and the reflection wave from the peripheral blood vessel”) 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips to incorporate the teachings of Takashi by adding extract an ejection wave occurring in reply to heartbeat and a reflected wave occurring in reply to passage of blood outflowing from a heart through a bifurcation of blood vessels. Ejection waves and reflected waves are well known in the art to occur in reply to a heartbeat or to passage of blood outflowing from a heart through bifurcation of blood vessels, respectively.

	Regarding claim 2, the combination of Philips, Kobayashi, and Takashi disclose the identification device according to claim 1. 
	Takashi further discloses the at least one processor is configured to execute the instructions to: extract, as the ejection wave, either a wave with maximum amplitude or a first wave, from the pulse wave information representing the pulse wave (Page 30, Paragraph 8, “As is apparent from Fig. 17, the ejection wave #1 from the heart, which is the first peak”); and 
extract, as the reflected wave, a wave other than the ejection wave from the pulse wave information (Page 12, Paragraph 4,  “Specifically, for example, information on the arteriosclerosis of the central blood vessel can be obtained by analyzing the pulse wave waveform of the ejection wave from the heart and the reflection wave from the peripheral blood vessel”).  

Regarding claim 3, the combination of Philips, Kobayashi, and Takashi disclose the identification device according to claim 1.
Kobayashi further discloses whereinFirst named inventor: Tetsuri AriyamaPage 3 the at least one processor is configured to execute the instructions to calculate, as the time-difference information, a difference between a timing of maximum amplitude of the ejection wave and a timing of maximum amplitude of the reflected wave (Paragraph [0035], “The PWV calculation unit #401 calculates the appearance time difference of the ejection wave and the reflection wave in the pulse wave”).

Regarding claim 4, the combination of Philips, Kobayashi, and Takashi disclose the identification device according to claim 1.
Philips further discloses wherein the at least one processor is configured to execute the instructions to: 
extract a plurality of reflected waves from the pulse wave information for the identification target (Paragraph [0025], “Figs. 5(a)-5(f) show examples of six distinct pulse waves); and 
the identification information representing the living body in the list information is uniquely associated with the additional time-difference information (Paragraph [0034], “Subject characterization can be approached in any of several ways: (1) A classification according to qualitative features of the pulse wave, such as the relative timing of the systolic peak and the inflection point; (2) A local scalar parameter, such as the arterial elasticity or Womersley number; (3) A non-local scalar parameter, such as the time delay between forward and reflected pressure waves, which is equal to the distance to the reflecting structure divided by the pulse wave velocity”).
Kobayashi further discloses generate additional time difference information representing a time difference among the plurality of reflected waves (Paragraph [0035], “The PWV calculation unit #401 calculates the appearance time difference of the ejection wave and the reflection wave in the pulse wave”).

Regarding claim 5, the combination of Philips, Kobayashi, and Takashi disclose the identification device according to claim 1.
Kobayashi further discloses wherein the time difference information in the list information is calculated based on the pulse wave information measured during pressurizing of the living body (Paragraph [0035], “The PWV calculation unit #401 calculates the appearance time difference of the ejection wave and the reflection wave in the pulse wave from the change in inner pressure of the air bladder #13B in a state the blood is stopped at the peripheral side by the air bladder #13A”), and 
the time difference information for the identification target is the pulse wave information measured during pressurizing of the identification target (Paragraph [0035], “The PWV calculation unit #401 calculates the appearance time difference of the ejection wave and the reflection wave in the pulse wave from the change in inner pressure of the air bladder #13B in a state the blood is stopped at the peripheral side by the air bladder #13A”).  

Regarding claim 6, the combination of Philips, Kobayashi, and Takashi disclose the identification device according to claim 1.
Kobayashi further discloses wherein the at least one processor is configured to execute the instructions to identify the list information based further on information representing a kind of medicine taken by the identification target (Paragraph, [0049], “The assuming method is not specifically limited, but the change corresponding to a predetermined condition such as performing a certain treatment or administering medicine may be stored in advance in the memory 41, and the determination unit 405 may read out the change corresponding to the input condition from the memory 41 and apply the change with respect to the read baPWV and the upper arm PWV of the previous time to predict the baPWV and the upper arm PWV of this time”).

Regarding claim 7, the combination of Philips, Kobayashi, and Takashi disclose the identification device according to claim 1.
Takashi further discloses wherein the at least one processor is configured to execute the instructions to identify the list information based further on information representing a movement of the identification target (Page 10, Paragraph 6, “In the pulse wave measuring device of the present invention, the displacement measuring unit removes the displacement based on at least one of respiration, body motion and movement of the pulse wave measuring device included in the distance displacement”).

Regarding claim 8, Phillips discloses an identification method by an information processing device (Paragraph [0007], “This invention provides a biometric identification system and method in which identity confirmation is based on the pulse wave of the subject”), the method comprising: 
from pulse wave information representing a pulse wave of an identification target (Paragraph [0007], “This invention provides a biometric identification system and method in which identity confirmation is based on the pulse wave of the subject”); 
selecting list information satisfying a predetermined determination criterion of the time-difference information, the list information uniquely associating identification information representing a living body with the time- difference information (Paragraph [0034], “Subject characterization can be approached in any of several ways: (1) A classification according to qualitative features of the pulse wave, such as the relative timing of the systolic peak and the inflection point; (2) A local scalar parameter, such as the arterial elasticity or Womersley number; (3) A non-local scalar parameter, such as the time delay between forward and reflected pressure waves, which is equal to the distance to the reflecting structure divided by the pulse wave velocity”); and 
identifying the living body within the selected listed information as the identification target (Paragraph [0022], “The processor #10 analyzes the pulse wave data in conjunction with the subject characterization data #18 to determine whether the test subject is the same as the known subject”).
Philips does not disclose generating time-difference information representing a time difference between the extracted ejection wave and the extracted reflected wave according to a length from the heart to the bifurcation of the blood vessels.
However, Kobayashi discloses generating time-difference information representing a time difference between the extracted ejection wave and the extracted reflected wave according to a length from the heart to the bifurcation of the blood vessels (Paragraph [0035], “The PWV calculation unit 401 calculates the appearance time difference of the ejection wave and the reflection wave in the pulse wave from the change in inner pressure of the air bladder 13B in a state the blood is stopped at the peripheral side by the air bladder 13A. The PWV calculation unit 401 calculates the propagation velocity of the pulse wave at the upper arm (upper arm PWV) by dividing the length of the artery from the heart to the upper arm stored in advance by the time difference”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips to incorporate the teachings of Kobayshi by adding generating time-difference information representing a time difference between the extracted ejection wave and the extracted reflected wave according to a length from the heart to the bifurcation of the blood vessels. The advantage of generating time-difference information is more data to use to compare profiles and more accurately identify the test subject.
The combination of Phillips and Kobayashi does not explicitly disclose extracting an ejection wave occurring in reply to a heartbeat and a reflected wave occurring in reply to passage of blood outflowing from a heart through a bifurcation of blood vessels.
However, Takashi discloses extracting an ejection wave occurring in reply to a heartbeat and a reflected wave occurring in reply to passage of blood outflowing from a heart through a bifurcation of blood vessels (Page 12, Paragraph 4, “Specifically, for example, information on the arteriosclerosis of the central blood vessel can be obtained by analyzing the pulse wave waveform of the ejection wave from the heart and the reflection wave from the peripheral blood vessel”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips to incorporate the teachings of Takashi by adding extracting an ejection wave occurring in reply to a heartbeat and a reflected wave occurring in reply to passage of blood outflowing from a heart through a bifurcation of blood vessels. Ejection waves and reflected waves are well known in the art to occur in reply to a heartbeat or to passage of blood outflowing from a heart through bifurcation of blood vessels, respectively.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Takashi in further view of Phillips.
Regarding claim 9, Kobayashi discloses a non-transitory recording medium recording an identification program (Paragraph [0033], “CPU #40 reads out and executes the program stored in the memory #41”) which causes a computer to perform:
	generating time-difference information representing a time difference between the extracted ejection wave and the extracted reflected wave according to a length from the heart to the bifurcation of the blood vessels (Paragraph [0035], “The PWV calculation unit 401 calculates the appearance time difference of the ejection wave and the reflection wave in the pulse wave from the change in inner pressure of the air bladder 13B in a state the blood is stopped at the peripheral side by the air bladder 13A. The PWV calculation unit 401 calculates the propagation velocity of the pulse wave at the upper arm (upper arm PWV) by dividing the length of the artery from the heart to the upper arm stored in advance by the time difference”);
	Kobayashi does not disclose extracting an ejection wave occurring in reply to a heartbeat and a reflected wave occurring in reply to passage of blood outflowing from a heart through a bifurcation of blood vessels. 
	However, Takashi discloses extracting an ejection wave occurring in reply to a heartbeat and a reflected wave occurring in reply to passage of blood outflowing from a heart through a bifurcation of blood vessels (Page 12, Paragraph 4, “Specifically, for example, information on the arteriosclerosis of the central blood vessel can be obtained by analyzing the pulse wave waveform of the ejection wave from the heart and the reflection wave from the peripheral blood vessel”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi to incorporate the teachings of Takashi by adding extracting an ejection wave occurring in reply to a heartbeat and a reflected wave occurring in reply to passage of blood outflowing from a heart through a bifurcation of blood vessels. Ejection waves and reflected waves are well known in the art to occur in reply to a heartbeat or to passage of blood outflowing from a heart through bifurcation of blood vessels, respectively. The advantage of having a wave extraction function is more data to use to compare profiles and more accurately identify the test subject.
Kobayashi and Takashi do not disclose from pulse wave information representing a pulse wave of an identification target; selecting list information satisfying a predetermined determination criterion of the time-difference information, the list information uniquely associating identification information representing a living body to with the time-difference information ; and identifying the living body within the selected listed information as the identification target.
However, Philips discloses from pulse wave information representing a pulse wave of an identification target (Paragraph [0007], “This invention provides a biometric identification system and method in which identity confirmation is based on the pulse wave of the subject”); 
selecting list information satisfying a predetermined determination criterion of the time-difference information, the list information uniquely associating identification information representing a living body to with the time-difference information (Paragraph [0034], “Subject characterization can be approached in any of several ways: (1) A classification according to qualitative features of the pulse wave, such as the relative timing of the systolic peak and the inflection point; (2) A local scalar parameter, such as the arterial elasticity or Womersley number; (3) A non-local scalar parameter, such as the time delay between forward and reflected pressure waves, which is equal to the distance to the reflecting structure divided by the pulse wave velocity”); and 
identifying the living body within the selected listed information as the identification target (Paragraph [0022], “The processor #10 analyzes the pulse wave data in conjunction with the subject characterization data #18 to determine whether the test subject is the same as the known subject”). 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi to incorporate the teachings of Takashi and Philips by adding from pulse wave information representing a pulse wave of an identification target; selecting list information satisfying a predetermined determination criterion of the time-difference information, the list information uniquely associating identification information representing a living body to with the time-difference information ; and identifying the living body within the selected listed information as the identification target. The advantage of using pulse wave information to identify the test subject is a more efficient and accurate way of identification.

	Regarding claim 10, the combination of Kobayashi, Takashi, and Philips discloses the non-transitory recording medium recording the identification program according to claim 9.
	Takashi further discloses wherein the ejection wave is extracted as either a wave with maximum amplitude or a first wave ((Page 30, Paragraph 8, “As is apparent from Fig. 17, the ejection wave #1 from the heart, which is the first peak”)), and,
 the reflected wave is extracted as a wave different from the ejection wave (Page 12, Paragraph 4, “Specifically, for example, information on the arteriosclerosis of the central blood vessel can be obtained by analyzing the pulse wave waveform of the ejection wave from the heart and the reflection wave from the peripheral blood vessel”).

Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered but they are not persuasive.
Applicant argues on page 6 that, as amended, claim 6 no longer recites the objected to language and thus the objection is moot. Examiner agrees and the objection has been withdrawn. 
Applicant argues on page 6 that, as amended, claim 3 no longer recites the rejected claim language under 35 USC 112(b) and thus overcomes the rejection. Examiner agrees and the rejection has been withdrawn.
Applicant argues on pages 6-7 that claims 1-8 are patent eligible because the claim language is directed to significantly more than any abstract idea or other judicial exception. Examiner respectfully disagrees. As noted above, the independent claims recite steps of extracting, generating, selecting and identifying which can be performed in the human mind using mental steps or basic critical thinking which have been found by the courts to represent abstract ideas. The abstract idea is not integrated into a practical application because the steps recited in the claims merely invoke a computer as tool, there is no improvement to the computer or other technology, and the claim does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition. Rather, the abstract idea is utilized to determine a relationship among data to identify a living body. 
Applicant argues on page 7 that the art does not teach “The time-difference information represents a time difference between the ejection wave extracted from pulse wave information and a reflected wave also extracted from the pulse wave information, according to a length from the heart to the bifurcation of the blood vessels.”  Examiner respectfully disagrees. Kobayashi discloses in paragraph [0035] that the calculation unit #401 calculates a time difference between the ejection wave and reflection wave. It also discloses that the length of the artery from the heart to the upper arm is related to the time difference via the velocity formula.
Applicant argues on pages 7-8 that “the applied art just performs identification based on the pulse wave of an identification target. The applied art does not specifically perform identification based on the aforementioned time difference between the ejection wave and the reflected wave extracted from the pulse wave.” Examiner respectfully disagrees. Philips discloses in paragraph [0034] that identification is based on the time delay between forward and reflected pressure waves.
Applicant argues on page 8 that the pending claims are patentable. Examiner respectfully disagrees. As noted above, the claims remain rejected under 35 USC 101 and 35 USC 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11246501 discloses a biological information analysis device. Paragraph 43 discloses “ an ‘ejection wave’ that is generated when the heart contracts and pumps out blood, and a ‘reflection wave’ that is generated when an ejection wave is reflected at a branch point of a peripheral vessel or an artery.”
US2017/0209055 discloses measuring arterial stiffness using pulse wave analysis of ppg data. Paragraph 109 discloses “The time difference between P1 and P2, labeled as “d”, indicates the time difference between the peak of the ejection wave and the peak of the reflection wave.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CC/
Examiner, Art Unit 3791

/David J. McCrosky/Primary Examiner, Art Unit 3791